DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
	In the amendment filed on 4/20/2022, claims 1, 3, 8, 10, 15, and 17 have been amended. The currently pending claims considered below are claims 1-20.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior arts of record, Teague (US Publication 2021/0141801 A1) and Amroabadi et al. (US Publication 2021/0133590 A1) teach analogous art to the instant application, that of data analysis of relational data. Teague more specifically teaches automatic processing and encoding of structured, tabular data using machine learning. Amroabadi more specifically teaches providing an autoencoder with both an encoder and decoder for training data. However, after careful consideration of the claim amendments and response (pages 2-17) filed 4/20/2022, the applicant’s representative specifically pointed out how the claim amendments overcome the prior art of record, particularly the prior art of Teague in view of Amroabadi teaching a method of performing machine learning training for structured, tabular data utilizing an encoder and decoder to process previously trained data, but does not explicitly indicate training entity aware autoencoders comprising an encoder and a decoder on tables corresponding to entities in a relational database, as disclosed in independent claim 1 and similarly in independent claims 8 and 15.
The feature of training entity aware autoencoders is disclosed in claim 1, that recites “training, by one or more computer processors, one or more entity aware autoencoders on one or more tables corresponding to an entity in a relational database, wherein each of the one or more entity aware autoencoders corresponds to one of the one or more tables in the relational database, wherein each of the one or more entity aware autoencoders are comprised of an encoder and a decoder, and wherein each of the one or more entity aware autoencoders uses a group of rows of the one or more tables as an input to predict each row in the group;”, and similarly in claims 8 and 15. Consequently, independent claims 1, 8, and 15 and dependent claims 2-7, 9-14, and 16-20 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kociubes (US Publication 2017/0024435 A1)
Chavan (US Publication 2021/0081410 A1)
Zhang (US Publication 2018/0165554 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANGELINO N GORTAYO whose telephone number is (571)272-7204. The examiner can normally be reached Monday-Friday 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANGELINO N GORTAYO/Primary Examiner, Art Unit 2168